—Judgment unanimously modified on the law and as modified affirmed without costs and matter remitted to Supreme Court, Onondaga County, for further proceedings, in accordance with the following memorandum: The trial court erred in declaring that the Pace Arrow motor home, 1973 horse trailer, Ford tractor, five-foot Brush Hog mower attachment, manure spreader, tractor chains, plow frame, pony cart, grain and hay elevators and various animals were marital property. The undisputed proof in the record is that these items were purchased with plaintiff’s separate property acquired by her as a result of gifts or inheritance. Accordingly, these items are plaintiff’s separate property (Domestic Rela*940tions Law § 236 [B] [1] [d] [1], [3]). Although all of these items except the Pace Arrow motor home were awarded to plaintiff as marital property, we remit to the trial court to redistribute the items constituting marital property if it determines that such a redistribution is required in order to effectuate an equitable distribution. We have reviewed plaintiff’s remaining contentions and find them to be without merit. (Appeal from judgment of Supreme Court, Onondaga Court, Donovan, J.— divorce.) Present—Dillon, P. J., Boomer, Balio, Lawton and Davis, JJ.